                     Case 21-30725 Document 470 Filed in TXSB on 04/27/21 Page 1 of 6




                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

            In re:                                                 §
                                                                   §             CASE NO. 21-30725 (DRJ)
            BRAZOS ELECTRIC POWER                                  §
            COOPERATIVE, INC.,                                     §             Chapter 11
                                                                   §
                     Debtor.1                                      §

             AGREED MOTION FOR ENTRY OF ORDER CONDITIONING AND MODIFYING
                     THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(D)

                                         NOTICE UNDER LOCAL RULE 4001-1

                     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
                     IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
                     THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
                     MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
                     SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
                     YOUR RESPONSE WITHIN 14 DAYS OF THE DATE THIS WAS SERVED
                     ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
                     NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
                     RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
                     YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
                     AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
                     PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE
                     AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

                     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




        1
         The Debtor in this Chapter 11 Case, along with the last four digits of its federal tax identification number is: Brazos
        Electric Power Cooperative, Inc. (4729). Additional information regarding this case may be obtained on the website
        of the Debtor’s claims and noticing agent at http://cases.stretto.com/Brazos. The Debtor’s address is 7616 Bagby
        Avenue, Waco, TX 76712.


4843-3455-8693.6
                   Case 21-30725 Document 470 Filed in TXSB on 04/27/21 Page 2 of 6




        TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:
                   Brazos Electric Power Cooperative, Inc. (the “Debtor” or “Brazos”) files this Agreed

        Motion for Entry of Order Conditioning and Modifying the Automatic Stay Under

        11 U.S.C. § 362(d) (the “Motion”), and in support thereof, respectfully state as follows:

                                                          I.
                                               Jurisdiction and Venue

                   1.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

        core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                   2.     Venue in this case and over the Motion is proper pursuant to 28 U.S.C. §§ 1408 and

        1409.

                   3.     The statutory predicate for the relief requested herein is section 362(d) of title 11

        of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Rule 4001(d) of the

        Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-1 of the

        Bankruptcy Local Rules for the Southern District of Texas (the “Local Rules”).

                                                         II.
                                                     Background

                   4.     In the ordinary course of its business, Brazos acquires certain real property to

        provide necessary infrastructure through condemnation proceedings. Prior to the Petition Date,

        Brazos determined it was necessary to acquire real property to add to its existing electric substation

        known as the Capps Corner Substation in Montague County. Brazos sought to acquire 0.845 acres

        in fee simple from Eric W. Dennis and Angie Dennis (“Owners”), the owners for the substation

        addition. Brazos retained an appraiser, who determined the value of the .845 acres was $33,737.

        Pursuant to Sections 21.0111 – 21.0113 of the Texas Property Code, Brazos made both an initial

        and final offer to the Owners, offering the appraised value of $33,737 to acquire the 0.845 acres.




                                                                                                      Page 2
4843-3455-8693.6
                   Case 21-30725 Document 470 Filed in TXSB on 04/27/21 Page 3 of 6




        After attempting to negotiate in good faith with the Owners, the parties were unable to reach an

        agreement.

                   5.       On April 21, 2020, Brazos commenced condemnation proceedings pursuant to

        Section 21.012 of the Texas Property Code by filing the Petition for Condemnation in the 97th

        District Court of Montague County, Texas (the “Condemnation Proceeding”). Pursuant to

        Section 21.014 of the Texas Property Code, the court appointed three local landowners to serve as

        Special Commissioners and preside over an administrative proceeding, called a Special

        Commissioners’ Hearing. The Special Commissioners’ hearing was originally2 scheduled for May

        4, 2021 (the “Commissioners’ Hearing”), by mutual agreement of the parties.

                   6.       At the Commissioners’ Hearing, the Special Commissioners will listen to the

        evidence presented and determine the compensation owed to the Owners for the acquisition by

        entering their decision in writing, called an “Award.” Brazos intends to present evidence, through

        the appraiser, that the acquisition is valued at $33,737. The Owners may also present evidence of

        the value of the acquisition, but Brazos has not yet been provided notice of such valuation.

                   7.       After the Commissioners’ Hearing, the Award is filed with the court and served on all

        of the parties. If any of the parties are dissatisfied with the amount of the Award, formal objections

        can be filed with the court within the time designated in Section 21.018 of the Texas Property

        Code. If a party timely objects to the Award, the court will hear the case in the same manner that

        other civil cases are heard, with discovery, depositions, and trial by judge or jury. If no party

        timely objects to the Award, the court will adopt the Award as the final judgment and the case will

        be final.




        2
            Due to the notice period required for this motion, the Commissionors’ Hearing is being rescheduled.

                                                                                                                  Page 3
4843-3455-8693.6
                   Case 21-30725 Document 470 Filed in TXSB on 04/27/21 Page 4 of 6




                   8.     After the Award is filed with the court, Brazos may take possession of the property

        being condemned by depositing the amount of the Award into the registry of the court and post

        applicable bonds required by Section 21.021 of the Texas Property Code. The Owners have the

        right to withdraw the Award, even if objections are filed. The amount of the Award will be

        deducted from the amount of the final judgment. If the Award is more than the final judgment

        amount, then the Owners must refund the difference to Brazos.

                                                          III.
                                                   Relief Requested

                   9.     As the plaintiff in the Condemnation Proceeding, the automatic stay of

        11 U.S.C. § 362(a) is inapplicable as to Brazos. Out of an abundance of caution, however, because

        the result of the Condemnation Proceeding will be Brazos’ acquisition of the Owners’ property

        and payment to the Owners pursuant to the Award, the Parties determined that obtaining relief

        from the automatic stay was warranted, again out of an abundance of caution, and to likewise

        resolve any issues as to the jurisdiction of the State Courts to resolve this matter.

                   10.    By this Motion, Brazos respectfully requests that the Court sign and enter the order

        attached hereto (the “Order”) providing for the automatic lifting of the automatic stay, to the

        extent applicable, to allow the Condemnation Proceeding to proceed in the ordinary course of

        business, including allowing Brazos to pay the Award and otherwise acknowledging the State

        Court’s jurisdiction. It is critical that Brazos continue the condemnation process as provided by

        applicable Texas law in order to support the necessary infrastructure to fulfill its generation and

        transmission obligations to its member cooperatives. Moreover, any Award on this matter will be

        relatively de minimis and is otherwise within the Debtor’s authorized cash collateral budget.

                   WHEREFORE, Brazos respectfully requests that the Court enter the Order in the form

        attached hereto, and grant such other and further relief as the Court deems just and proper.


                                                                                                     Page 4
4843-3455-8693.6
                   Case 21-30725 Document 470 Filed in TXSB on 04/27/21 Page 5 of 6




          Dated: April 26, 2021                 Respectfully submitted,


                                                 FOLEY & LARDNER LLP
                                                 /s/ Michael K. Riordan
                                                 Holland N. O’Neil
                                                 State Bar No. 14864700
                                                 Telephone: 214-999-4961
                                                 Email: honeil@foley.com
                                                 2021 McKinney Avenue, Suite 1600
                                                 Dallas, Texas 75201

                                                 -and-

                                                 Michael K. Riordan
                                                 State Bar No. 24070502
                                                 1000 Louisiana, Suite 2000
                                                 Houston, Texas 77002-5011
                                                 Telephone: 713-276-5178
                                                 Email: mriordan@foley.com

                                                 SPECIAL COUNSEL AND CONFLICTS
                                                 COUNSEL TO THE DEBTOR




                                                                                    Page 5
4843-3455-8693.6
                   Case 21-30725 Document 470 Filed in TXSB on 04/27/21 Page 6 of 6




                                        CERTIFICATE OF CONFERENCE

                   I hereby certify that Brazos conferred with counsel for the Owners, Mr. William Knowlton,

        and he consents to the relief requested.

                                                        /s Michael K. Riordan
                                                        Michael K. Riordan




                                           CERTIFICATE OF SERVICE

                   I hereby certify that on April 26, 2021, a true and correct copy of the foregoing Agreed

        Motion for Entry of Order Conditioning and Modifying of the Automatic Stay Under 11 U.S.C. §

        362 was served upon all parties entitled to receive service through the Court’s ECF system.

                                                        /s Michael K. Riordan
                                                        Michael K. Riordan




                                                                                                   Page 6
4843-3455-8693.6
